DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1,3, 6, 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. Pub. No. US 20170337691 A1 in view of Pramod Singh - SEGMENTATION OF REGIONS IN JPEG COMPRESSED MEDICAL IMAGES refer to as Pramod.
Regarding Claim 1, Lim teaches an image processing method (Fig. 1 and Para 61, an image processing device (an image transmission device) 10 may transmit image data and metadata generated with respect to the image data to an image receiving device 20), comprising:
	obtaining an original image (Para 13 and 62,  image processing device 10 may be an image transmission device in terms of the image receiving device 20. The image receiving device 20 may be a device having functions of receiving image content such as video, a photograph, etc. from the outside and reproducing and displaying the received image content as shown in Fig. 3 Unit 300 i.e., obtaining an original image); 
	dividing the original image into blocks (Para 70, image 300 may be divided into blocks having a certain size)  each composed of a predetermined number of pixels (Para 70, he certain size may be an N×N pixel size ) and  	obtaining a spatial frequency component of an image in each block for each block (Para 70 and 71, The frequency converter 110 converts pixel values of the current block 301 having an N×N size into N×N frequency coefficients (DCT coefficients) 310. For example, when N is 16, 256 pixel values included in the current block 301 may be converted into 256 frequency coefficients (DCT coefficients) 310 i.e., as shown in Fig. 3 where frequency characteristics of the image 300 may be analyzed in units of N×N blocks i.e., obtaining a spatial frequency component of an image in each block for each 
	setting a total of intensities (Fig. 4 and Para 73, Frequency characteristics of the image 300 may be analyzed in units of N×N blocks. In the present embodiment, a current block 301 may be a block to be currently processed to analyze the frequency characteristics of the image 300 i.e., setting a total of intensities) of low frequency components (Fig. 4, DC Coefficient 401) having a frequency equal to or lower than a predetermined frequency as a first feature amount (Para 73,  A frequency coefficient FC.sub.1-1 corresponding to a pixel value in a first row and a first column of the current block 301 corresponds to a direct-current (DC) coefficient 401 i.e., a frequency equal to or lower than a predetermined frequency as a first feature amount), 
	setting a total of intensities (Fig. 4 and Para 73, Frequency characteristics of the image 300 may be analyzed in units of N×N blocks. In the present embodiment, a current block 301 may be a block to be currently processed to analyze the frequency characteristics of the image 300 i.e., setting a total of intensities) of high frequency components (Fig. 4, AC Coefficient 402) having a higher frequency than the low frequency component as a second feature amount (Para 78, an AC coefficient 402 of a highest-frequency component among the frequency coefficients (DCT coefficients) 310 of FIG. 4) and classifying each block as the one belonging to a cell cluster corresponding the cell or the one belonging to other than the cell cluster in a two-dimensional feature amount space composed of the first feature amounts and the second feature amounts (Para 109 and 116 and Fig. 12 and 13, the frequency characteristics classifier 150 performs clustering on the basis of the 
	wherein an intensity of a direct–current component, out of the spatial frequency component, is set as the first feature amount (Fig. 4 and Para 73, A frequency coefficient FC.sub.1-1 corresponding to a pixel value in a first row and a first column of the current block 301 corresponds to a direct-current (DC) coefficient 401, intensity of a direct–current component, out of the spatial frequency component, is set as the first feature amount) and a total of intensities of alternating-current component is set as the second feature amount (Para 73 and Fig. 4, The other frequency coefficients FC.sub.1-2 to FC.sub.16-16 correspond to alternating-current (AC) coefficients. In this case, the frequency coefficient FC.sub.16-16 402 corresponding to a pixel value at a lowermost right portion (a sixteenth row and a sixteenth column) of the current block 301 may correspond to a frequency coefficient indicating a highest-frequency component i.e., a total of intensities of alternating-current component is set as the second feature amount).
	Lim does not specifically teach obtaining an original image including a cultured cell image  with a background image and 
	segmenting the original image into an area occupied by the blocks classified as the cell cluster and another area.

	Pramod teaches from Fig. 2a obtaining an original image including a cultured cell image  with a background image (Sec 4 Page 3485 Line 6 – 10, HRCT lung image which inherently has a cultured cell image is processed and the background, which is a non-significant part for diagnostic use, is removed from the image which inherently means that the original image that include cultured cell image with a background image) and 
	segmenting the original image into an area occupied by the blocks classified as the cell cluster and another area (Page 3486 Col 1 L 11-15 and Fig. 2D and Fig. 3, results of segmentation on JPEG compressed images were compared with the segments obtained using the same features obtained from the DCT of 2x2 block of original image for each pixel i.e., segmenting the original image into an area occupied by the blocks classified as the cell cluster and another area).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Lim with the method of Promod so as to provide computational competitive advantage over the pixel based segmentation algorithm and thus provide satisfactory results in medical diagnostic images where region of similar pattern are scattered at different places in an image (See Sec 5 Conclusion Page 3486 Line 9-10 and Sec 1 Introduction Page 3483 Col 1 Last 4 line- Col 2 Line 1-5)
	Regarding Claim 3,  Lim teaches wherein a two-dimensional discrete cosine transform is performed for each block based on pixel value of the pixels include in this block, and the intensity of each frequency component is obtained as a discrete cosine transform coefficient of this frequency component (Para 74).
	Regarding Claim 6,  Lim teaches wherein each block is a square, a size of one side of which is equivalent to 4 pixels (Fig. 4 and Para 71).
	Regarding Claim 7, Lim teaches further comprising converting a pixel size of the original image from an original pixel size when the original image was obtained to a pixel size for block divisiondifferent from the original pixel size prior to division of the original image into blocks (Fig. 13 and Para 115-117 and also see Para 124-126 and Fig. 15).
	Regarding Claim 10, it has been rejected for the same reasons as claim 1.
	Regarding Claim 12,  Lim teaches wherein size of the block corresponds to size of one cell (Fig. 11 and Para 101).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. Pub. No. US 20170337691 A1 in view of Pramod Singh - SEGMENTATION OF REGIONS IN JPEG COMPRESSED MEDICAL IMAGES refer to as Pramod and further in view of Kaneko Pub. No. US 20180369820 A1
Regarding Claim 9, Lim and Pramod does not specifically teach wherein the original image is an image obtained by bright field imaging a cell.
However, in the same field of endeavor, Kaneko teaches from Fig. 1 a light source apparatus for bright field 14, which radiates light (visible light) for measuring the light transmitted by cells; a tray (first tray) 19 including containers (wells) 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Lim with the method of Promod and further in view of Kaneko so that the target cells can be efficiently treated and analyzed (See Kaneko Para 2).

Allowable Subject Matter
Claims 4 and 5 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 01/18/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “further comprising prior to classification: receiving an instruction input by a user on a point belonging to the cell . 

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
Applicant is arguing that reference fail to teach the limitation of “total intensities of all alternative current component is set as the second amount” and suggest that combination of Lim and Pramod would not result in “segmenting the original image into an area occupied by the blocks classified as the cell cluster and another area” wherein the direct-current component and the total of the alternating-current components are taken as the first and second feature amounts. Stated more specifically, the combination of Lim and Pramod would not result in a method in which “an intensity of a direct-current component, out of the spatial frequency components, is set as the first feature amount and a total of intensities of all alternating-current components is set as the second feature amount”, as recited in claim 1. However, Examiner disagree and would like to bring it to the attention of the Applicant that during patent examination, the claims must be given their broadest reasonable interpretation.  See MPEP 2111. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Having said that Lim teaches from Fig. 4 that frequency characteristics of the image 300 may be analyzed in units of N×N blocks. In the present embodiment, a current block 301 may be a block to be currently processed to analyze the frequency characteristics of the image 300 i.e., setting a total of intensities where Fig. 4, AC Coefficient 402 can be refer to as high frequency components and first column of the current block 301 corresponds to a direct-current (DC) coefficient 401 i.e., intensities of a direct current component which is set as the first feature amount. Lim teaches further that other frequency coefficients FC.sub.1-2 to FC.sub.16-16 correspond to alternating-current (AC) coefficients i.e., the total of intensities of all AC component is set as the second feature amount (Para 73). Pramod teaches results of segmentation on JPEG compressed images were compared with the segments obtained using the same features obtained from the DCT of 2x2 block of original image for each pixel which can be refer to as  segmenting the original image into an area occupied by the blocks classified as the cell cluster and another area (Page 3486 Col 1 L 11-15 and Fig. 2D and Fig. 3). For at least the above reasons, Applicant argument is not persuasive and therefore the rejection is maintained. 
As per claim 6 Applicant is arguing that it was alleged that the features of claim 6 are disclosed in Fig. 4 and section [0071] of Lim. However, Fig. 4 and section [0071] of Lim disclose 16 x 16 pixels, not 4 x 4 pixels, as recited in claim 6. However, Lim clearly 
Applicant is arguing that it was alleged that the features of claim 7 are disclosed in Fig. 13 and sections [0113]- [0115] of Lim. However, Fig. 13 and sections [0113]-[0115] disclose the frequency characteristics of the image, and fail to disclose the conversion of pixel size. However, Fig. 13 disclose frequency characteristic classifier and suggest from Fig. 15 that the frequency converter 110 converts pixel values of the current block 301 among blocks divided from the image 300 into the frequency coefficients 310 of a frequency domain. In operation S1502, the frequency characteristics analyzer 120 determines a band value of a frequency band corresponding to each of regions of the current block 301 divided to correspond to different frequency bands by using frequency coefficients included in each of the regions of the current block 301. In operation S1503, the metadata generator 130 generates the metadata 1130 including frequency characteristic information of the current block 301 based on the determined band values i.e., converting a pixel size of the original image from an original pixel size when the original image was obtained to the pixel size for block division different from the original pixel size prior to division of the original image into blocks (Para 124-126 and Fig. 15). For at least the above reasons, Applicant argument is not persuasive and therefore the rejection is maintained.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647